IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,932



                   EX PARTE JOSE CARLOS BELMONT, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. 2008CR4397 IN THE 399 TH CRIMINAL DISTRICT COURT
                     FROM BEXAR COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

capital murder and sentenced to two life sentences, running concurrently. He did not appeal his

conviction.

       Applicant contends that his convictions violate the Double Jeopardy Clause of the US

Constitution. Applicant was indicted for killing two individuals during the same criminal episode.

Under Section 19.03 of the Texas Penal Code, killing more than one person during the same criminal
transaction is capital murder. This is one offense of capital murder under Tex. Penal Code Sec.

19.03 (a)(7)(A). Saenz v. State, 166 S.W.3d 270, 272 (Tex. Crim. App. 2005). Applicant is entitled

to relief.

        Relief is granted. The judgment in count two of Cause No. 2008CR4397 in the 399th Judicial

District Court of Bexar County is vacated and set aside. All challenges to the judgment in count one

are denied. Applicant’s claims of ineffective assistance of counsel and involuntary plea are denied.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Parole Division.



Delivered: December 19, 2012
Do Not Publish